IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30473
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES CHARLIE STANLEY, JR.,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 98-CR-106-1
                      --------------------
                         January 4, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Charlie Stanley, Jr., appeals his jury-trial

conviction for interference with commerce by robbery.    Stanley

makes interrelated arguments that the evidence was insufficient

to prove beyond a reasonable doubt that the robbery affected

interstate commerce and that the Hobbs Act is unconstitutional as

applied to his case because the robbery had only a de minimis

effect upon interstate commerce.      Stanley’s arguments are

foreclosed by prior decisions of this court.     See United States

v. Jennings,      F.3d      , 1999 WL 1021244 at *5 (5th Cir. Nov.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-30473
                               -2-

10, 1999, No. 98-20437); United States v. Robinson, 119 F.3d 1205

(5th Cir. 1997), cert. denied, 118 S. Ct. 1104 (1998).

     AFFIRMED.